Citation Nr: 1516142	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  08-03 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for left hand arthritis, to include as secondary to the service-connected residual laceration, fourth finger, left hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In the February 2008 substantive appeal, the Veteran indicated that he desired a hearing before a member of the Board at the RO in conjunction with his appeal.  A hearing was scheduled for May 12, 2009.  The Veteran did not appear for the hearing and no good cause has been presented for not appearing.  Therefore, the Veteran's request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704 (2014).

The issue on appeal was previously remanded by the Board in December 2013 in order to provide the Veteran proper notice under the Veterans Claims Assistance Act of 2000 (VCAA) and to obtain a VA examination for the Veteran's left hand disorder.  This was accomplished, and the claim was readjudicated in a February 2014 Supplemental Statement of the Case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed left hand arthritis.

2.  Symptoms of left hand arthritis were not chronic in service and did not manifest to a compensable degree within one year of service separation.

3.  Symptoms of arthritis of the left hand have not been continuous since service separation.

4.  The Veteran's left hand arthritis is not etiologically related to service.

5.  The Veteran's left hand arthritis is not caused by, the result of, or aggravated by the service-connected residual laceration of the left hand, fourth finger disability.


CONCLUSION OF LAW

The criteria for service connection for left hand arthritis, to include as secondary to the service-connected residual laceration, fourth finger, left hand, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Id. 

In March 2007 the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim on appeal, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  Pursuant to the Board's December 2013, the Veteran was provided notice in January 2014 regarding the provisions of secondary service connection.  The case was most recently readjudicated in a February 2014 Supplemental Statement of the Case, and any defect as to timing of the notice was cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA treatment records, a VA examination, and the Veteran's statements. 

The Veteran was afforded a VA examination in January 2014 that addressed the claim for service connection for left hand arthritis, to include as secondary to residuals associated with a laceration to the fourth finger of the left hand.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate as it was predicated on an examination and interview of the Veteran, a review of the claims, and considered the Veteran's lay statements with regard to his in-service history and present symptoms.  The VA examiner also provided an adequate rationale for the opinions rendered based on an accurate factual history consistent with the Board's own findings.  For these reasons, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  38 C.F.R. 
§ 3.159(c)(4).

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

The condition of arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307 , 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Left Hand Arthritis

The Veteran seeks service connection for arthritis of the left hand.  Initially, in the claim for service connection, the Veteran did not offer a specific theory of entitlement for service connection.  In a March 2007 letter, the Veteran was provided with proper VCAA notice for direct service connection.  He notified VA, in March 2007, that he had no other information or evidence to give VA to substantiate his claim.  Subsequently, the claim was denied in an August 2007 rating decision.

The Veteran appealed the August 2007 rating decision.  In the May 2011 Appellant's Brief to the Board, the Veteran's representative raised the issue of secondary service connection.  The Veteran's representative asserted that the Veteran's left hand arthritis was caused or aggravated by the service-connected residual laceration, fourth finger, left hand.  Accordingly, the Board will consider whether service connection is warranted on a direct, presumptive, or secondary basis.

Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence is against the claim for service connection for left hand arthritis on all theories of entitlement.  Service treatment records demonstrate that the Veteran suffered a laceration to the 4th finger of the left hand.  The Veteran was treated and returned to full duty.  Service treatment records, however, are absent for complaints, diagnoses, or treatment related to the left hand, including arthritis.  In a January 1973 service discharge examination report, the Veteran's upper extremities were normal upon clinical evaluation, and there were no indications of arthritis of the left hand.  As such, the Board finds that left hand arthritis was not chronic in service.

The Board further finds that left hand arthritis did not manifest to a compensable degree within one year of service separation and was not continuous since service separation.  VA treatment records are absent for a diagnosis of left hand arthritis or complaints of left hand symptoms of arthritis.  The Veteran was not diagnosed with left hand arthritis until the January 2014 VA examination report, approximately 40 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  There is also no evidence that left hand arthritis manifested within one year of service separation.

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)).  Here, however, the Veteran filed another claim for service connection, but did not mention left hand symptoms at any time prior to his December 2008 claim. For example, in February 1973, the Veteran filed a service connection claim for an injury associated with his finger.  The Veteran did not report left hand pain or left hand arthritis at that time.  This is further evidence indicating that there was no pertinent left hand arthritis symptomatology at that time. 

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding another claim, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a left hand arthritis disorder, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain left hand arthritis in service and a lack of symptomatology at the time he filed the other claim.  For these reasons, the Board finds that symptoms relating to left hand arthritis were not continuous since service separation.

The Board next finds that the Veteran's left hand arthritis is not etiologically related to service or to the service-connected finger disability.  Pursuant to the Board's remand directive in December 2013, the Veteran underwent a VA examination in January 2014.  The VA examiner reviewed the evidence of record, interviewed the Veteran, and diagnosed the Veteran with left hand arthritis.  The VA examiner then opined that the left hand arthritis was less likely than not incurred in, or caused by, service.  In support of this conclusion, the VA examiner reasoned that there was no evidence that the Veteran's left hand arthritis was diagnosed during service.  Further, the VA examiner noted that he was unable to find radiological tests showing the condition and did not find any evidence of trauma or symptoms of pain in the left hand.  

As for secondary service connection, the VA examiner explained that the Veteran's left hand arthritis was not caused by the service-connected finger disability, and opined that the currently diagnosed left hand arthritis was not at least as likely as not aggravated beyond its natural progression by the service-connected finger disability.  Specifically, the VA examiner reasoned that "lacerations do not cause arthritic changes.  Arthritic changes are a result of degeneration or wear and tear."  

The Board finds that the January 2014 VA medical opinions regarding direct and secondary service connection to be probative as to the issue currently on appeal.  The VA examiner reviewed the evidence of record, interviewed the Veteran, performed a physical examination, and provided opinions supported by well-reasoned rationales.

The Board has also considered the Veteran's statements purporting to relate the left hand arthritis to service, or alternatively, to the service-connected finger disability.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Arthritis is a complex disease process because of its multiple possible etiologies and requires specialized testing to diagnose (such as x-rays).  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's arthritis is a medical etiological question involving internal and unseen system processes unobservable by the Veteran.

For the reasons discussed above, the weight of the competent and credible evidence demonstrates no relationship (causation or aggravation) between the Veteran's current left hand arthritis and the service-connected finger disability, or active duty service, including no credible evidence of chronic symptoms of arthritis in service, of arthritis to a compensable degree within one year of service separation, or continuity of symptomatology of arthritis since service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for left hand arthritis on both a secondary and direct basis, 

including presumptively as a chronic disease for arthritis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left hand arthritis, to include as secondary to the service-connected residual laceration, fourth finger, left hand, is denied.




____________________________________________
L.M. YASUI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


